Citation Nr: 1603397	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  14-20 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for ischemic heart disease (IHD), to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1966 to July 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the St. Petersburg, Florida Department of Veteran Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The evidence does not establish a current diagnosis of IHD.


CONCLUSION OF LAW

Service connection for ischemic heart disease, to include as due to herbicide exposure, is not warranted.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in January 2012, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  He has not alleged that any notice was less than adequate.

In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  While there are almost no VA treatment records in the Veteran's claims file, there is also no allegation that he receives any such treatment for the disability on appeal.  Indeed, the VA treatment records in the file are from 2003 and relate primarily to back complaints.  Rather, the Veteran appears to receive solely private treatment.  To the extent that any private records may remain outstanding, the Board notes that the ultimate burden is on the Veteran to ensure that such records are submitted for consideration.  Hayes v. Brown, 5 Vet. App. 60, 68 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  However, the Veteran has not alleged that any pertinent evidence remains outstanding.  The Veteran was afforded a VA examination in conjunction with this claim in March 2012.  The report of that examination reflects consideration of the pertinent medical evidence and examination of the Veteran, and the findings are supported by rationale citing to supporting evidence; it is therefore adequate to support a decision on the merits in the instant claim.  In light of the above, VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all evidence of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, to include cardiovascular-renal disease, may be presumed to have been incurred or aggravated in service, if they are manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).

In addition, certain disabilities associated with exposure to herbicide agents such as IHD, which includes myocardial infarction and coronary artery disease (CAD), are considered to have been incurred in or aggravated by service if they become manifest to a degree of 10 percent or more at any time after service.  Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, to include herbicide, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Here, a January 2012 service department inquiry confirms the Veteran served in Vietnam between January 1969 and January 1970; therefore, herbicide exposure is presumed.

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

However, in the absence of proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time of a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that he has a current ischemic heart disease which is related to herbicide exposure in Vietnam.  As noted above, such exposure is presumed.  Therefore, what remains to be shown to establish presumptive service connection under 38 U.S.C.A. § 1116 is that he currently suffers from ischemic heart disease.

Private medical records between May 2001 and April 2002 indicate the Veteran had no significant cardiovascular symptoms (i.e., angina, palpitations, orthopnea, exertional dyspnea, claudication, near syncope, shortness of breath, etc.).  In September 2002, he was seen by a Dr. Farhat with a recent history of syncope.  Records indicate that myocardial infarction was previously ruled out, and the Veteran now complained of chest pain with associated shortness of breath and dyspnea on exertion.  Stress testing suggested inferior, inferolateral wall ischemia.  On physical examination, the heart had regular rate and rhythm without significant murmurs, gallops, or rubs.  He was admitted to rule out any current myocardial infarction.  Subsequent coronary angiograms were normal, myocardial infarction was ruled out, and cardiac catheterization revealed no evidence of obstructive disease.  He was hemodynamically stable, asymptomatic, and showed no evidence of complications.  Dr. Farhat diagnosed chest pain and a history of abnormal stress test with negative cardiac catheterization for significant obstructive disease.

In December 2003, the Veteran presented to Dr. Farhat with "a funny feeling in his left arm and chest."  He denied any associated shortness of breath, nausea, vomiting, diaphoresis, or other symptomatology.  On examination, he had regular heart rate and rhythm and an electrocardiogram (EKG) showed normal sinus rhythm without significant changes.  Dr. Farhat noted risk factors for coronary disease, but no diagnosis was rendered.  Subsequent stress testing was negative for any significant evidence of ischemia.  His symptomatology was thought to be gastrointestinal rather than cardiological in nature.

In October 2008, private records from Flagler Primary Care Center indicate a history of myocardial infarction and a diagnosis of hypertension.  A cardiovascular evaluation was normal.  Subsequent June 2009 records indicate diagnoses of chest pain, angina, and CAD, with another normal cardiovascular evaluation.  In July 2009, he was diagnosed with chest pain and CAD, but a cardiovascular evaluation at the time was, again, normal.  In August 2009 and June 2010, the Veteran was diagnosed with CAD; cardiovascular evaluations continued to be normal.  

In October 2010, the Veteran was referred by Flagler Primary Care Center to Dr. Howard Baker for cardiological evaluation of a prior history of "heart attack," following an episode of stuttering leg cramps and an inability to use his legs to stop a golf cart he was driving, with accompanying diaphoresis without nausea, abdominal cramps, or chest pain.  Treatment notes indicate a history of known CAD.  However, the medical history specifically cites a November 2009 stress test read by Dr. Baker as normal.  On initial examination, cardiovascular evaluation was normal, and the only impression was "chest pain with diaphoresis" though the record does note a history of CAD and myocardial infarction.  At the time, there was no sign of acute myocardial infarction on EKG.  Upon further evaluation by Dr. Baker, the Veteran reported a history of nonspecific chest pains.  On stress testing, he had a classical vasodepressor syncopal event, after which he went onto cardiac catheterization that was non-localizing.  Dr. Baker noted no significant obstructive coronary disease and a normal left ventriculogram.  The diagnostic impression was vasodepressor syncope.  

Dr. Baker's records indicate he conducted a walking Lexiscan Cardiolite stress test and two-day single isotope myocardial perfusion imaging with pharmacologic stress during the walk and gated SPECT imaging.  There was a dramatic vasodepressor collapse during the stress test, non-localizing rest and stress EKG, non-localizing myocardial perfusion imaging with no defect to suggest infarction or ischemia, and normal wall motion and ejection fraction of 67%.  Cardiac catheterization records indicate Dr. Baker specifically administered a cardiac catheterization, left heart catheterization, coronary arteriography, left ventriculography, and had films taken.  The Veteran had profound weakness and transient loss of consciousness twice (as noted above) during stress testing, but further testing revealed no complications and no significant findings.  Notably, there is a specific finding of "no significant disease."  Hemodynamics was normal at rest, with no aortic gradient, mitral regurgitation visible by hand injection, or regional wall motion abnormality.  Left ventricular end-diastolic pressure and ejection fraction were also normal.  EKG showed no ST segment changes.  There was no cardiac diagnosis rendered.  

In December 2010, private records note a normal cardiovascular evaluation.  In February 2011, the Veteran underwent an upright head tilt, off medications, to duplicate his syncopal symptoms.  There was no significant bradycardia or symptoms shown at the time.  In March 2011, he again had a normal cardiovascular evaluation.  

On March 2012 VA examination, the Veteran was not found to have IHD.  In so finding, the examiner noted no cardiac abnormalities noted on physical examination and found that, despite documentation in the record of a history of CAD and myocardial infarction, thorough review of the documentation thereafter shows normal coronary arteries with normal left ventricular systolic function noted on an October 2010 cardiac catheterization.  Furthermore, myocardial perfusion imaging contained no evidence of prior infarction or ischemia.  Based on that, the examiner found no objective evidence to support a diagnosis of IHD or CAD.

May 2012 and 2014 private ECGs were abnormal because of minimal voltage criteria for left ventricular hypertrophy, but specifically note that such may have been a normal variant.  In July 2012, treadmill and resting EKGs were conducted.  The former was inconclusive, but no significant repolarization changes or dysrhythmia was found.  

In July 2012, Dr. Baker completed a disability benefits questionnaire (DBQ) indicating the Veteran does have IHD, with specific diagnoses of nonobstructive CAD, vasodepressor syncope, and a prior history of myocardial infarction.  He did not identify the treating facility or dates of infarction, nor were there any remarks clarifying the diagnosis of ischemic heart disease or reconciling it with conflicting medical evidence in the record.  However, in May 2014, Dr. Baker submitted a second DBQ, this time indicating that the Veteran did not have IHD, citing a normal cardiac catheterization in October 2010.  In his remarks, he specifically refers to the Veteran's condition as "non-ischemic."  The only diagnosis provided was vasodepressor syncope.  The following month, he submitted yet a third DBQ which once again indicates the Veteran does have IHD, specifically diagnosed as a history of myocardial infarction, angina, and nonobstructive CAD.  However, he then notes that the treating facility and date of treatment for the history of myocardial infarction are unknown, and again provides no remarks clarifying the change in diagnosis or reconciling it with conflicting evidence of record.

Based on a review of the above evidence, the Board finds that the preponderance of the evidence is against finding that the Veteran has a current diagnosis for IHD.  In so finding, the Board is cognizant of the July 2012 and June 2014 privately completed DBQs by the Veteran's cardiologist, Dr. Baker, which indicate he does have IHD.  However, such findings are at odds with another DBQ completed by Dr. Baker in May 2014, which specifically indicates the Veteran does not have IHD.  Neither the July 2012 nor June 2014 DBQs include any citation to clinical evidence supporting the findings therein, nor do they include even a passing attempt at reconciling such findings with an overwhelming body of conflicting evidence (much of which is from Dr. Baker's own evaluations).  In contrast, the Board notes that Dr. Baker's May 2014 DBQ specifically cites to an October 2010 normal cardiac catheterization supporting the negative finding therein.  Similarly, the March 2012 VA examiner's negative findings also cite to specific private evaluations and testing indicating no objective evidence of current or prior myocardial infarction, IHD, or CAD.  The Board also notes that governing case law indicates that greater probative weight is assigned to statements and evidence related to the active pursuit of medical treatment rather than those made solely in support of a claim for benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Here, particularly given their patent inconsistency with the overwhelming weight of clinical data and evidence in the record, the July 2012 and June 2014 private DBQs appear to have been submitted with the singular purpose of substantiating the instant claim.  

The Board also recognizes that many records include "diagnoses" of angina and vasodepressor syncope.  However, such conditions constitute symptoms rather than disabilities, and therefore are not compensable.  The Board also acknowledges multiple records noting a history of myocardial infarction.  However, there are no records documenting actual occurrence of such.  Thus, these notations appear to have been based on subjective medical histories provided by the Veteran from 2008 onwards.  The only documented cardiological symptoms prior to that point occurred in September 2002, when records of further testing showed that myocardial infarction and other cardiological abnormalities were ultimately ruled out.  Similarly, while there are private records noting CAD, the record clearly shows that subsequent testing showed no signs of obstructive heart disease.  Therefore, to the extent that such notations were intended as medical diagnoses, they are not supported by clinical evidence in the record, and therefore not probative evidence of CAD.  Furthermore, while Dr. Baker did indicate diagnoses of "nonobstructive CAD" in the DBQs he completed (presumably even in spite of the negative testing he conducted), the Board finds that such diagnoses do not constitute IHD because, in addition to the relative weight of evidence discussed above, "ischemia" refers to the "deficiency of blood in a part, usually due to functional constriction or actual obstruction of a blood vessel."  See Dorland's Illustrated Medical Dictionary 975 (31st ed. 2007).  As the CAD in question is explicitly characterized as nonobstructive, it does not indicate characteristics consistent with ischemia.  Notably, these findings are consistent with the probative medical findings regarding the presence of IHD in the Veteran identified above (i.e., Dr. Farhat's September 2002 cardiological testing, Dr. Baker's October 2010 cardiological testing, the May 2014 private DBQ, and the March 2012 VA examination report).

In light of the above, the Board has no choice but to find that the July 2012 and June 2014 private DBQs are not probative evidence of a current diagnosis for IHD.  Consequently, the preponderance of the evidence indicates the Veteran does not currently have IHD.  Absent evidence showing a current diagnosis of the disability for which benefits are sought, there can be no valid claim of service connection.  Brammer, 3 Vet. App. at 225.  Accordingly, the Board finds the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule does not apply, and the appeal must be denied.  Gilbert, 1 Vet. App. at 55.  



ORDER

The appeal is denied.


____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


